Case 2:85-cv-04544-DMG-AGR Document 1037-4 Filed 11/23/20 Page 1 of 3 Page ID
                                #:42033




                  EXHIBIT D

     REDACTED
    VERSION OF
    DOCUMENT
  PROPOSED TO BE
 FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1037-4 Filed 11/23/20 Page 2 of 3 Page ID
                                     #:42034



 1 I,                                    , declare as follows:
 2
 3 1.       This declaration is based on my personal knowledge. If called to testify in this
 4 case, I would testify competently about these facts.
 5 2.       I am 8 years old. I am from Guatemala. My A- number is pending. My FMU/G#
 6 is                      .
 7 3.       I was apprehended by Border Patrol agents on or around                        . I do
 8 not know where I crossed the border. The day I was apprehended, I surrounded willingly
 9 to border patrol along with my mother. There was a man and woman who arrested us.
10 The man was nice. The woman was mean to my mom. She yelled “hurry up and get in”
11 when they were loading us to a vehicle. My mom was sick and she could barely walk.
12 Then we went down some stairs and we were separated. I got on a bus and my mom got
13 in an ambulance. I was loaded onto a bus with other people. I was the only child on the
14 bus. I was brought to the Weslaco station. My mom is somewhere else. I think she is in
15 the hospital because her back hurts. I have not been able to talk to her because she is sick.
16 They told me that I cannot leave until she gets here. That is what an officer with a green
17 shirt told me. The officer told me I would have to wait at the Weslaco station for her.
18 4.       I have been detained at this facility for 2 days.
19 5.       I have been told I am here because I have to wait here until my mother gets out of
20 the hospital. I have not been told when she will get out. I have not been told how long I
21 will have to wait at the facility. One boy had to wait five days. I do not remember his
22 name. He told me he had been here five days.
23 6.       I have not received documents from here.
24 7.       I am alone in my room. I do not know why I am alone. It makes me feel
25 abandoned. I feel very alone. I have been completely alone for an entire day.
26 I am sleeping on a cushion that is on the floor. I do not have a pillow but I do have a
27 think silver nylon blanket. I use my coat as a pillow. I am the only one in the room when
28 I sleep. It is very cold. It is always very cold. I get water often. When I want to wash my


                                                    1
     Case 2:85-cv-04544-DMG-AGR Document 1037-4 Filed 11/23/20 Page 3 of 3 Page ID
                                     #:42035



 1 hands, there is only water. There is no soap. I do not know why there is no soap. I
 2 received one disposable mask when I arrived to Weslaco station and I have had the same
 3 mask since then. I have not received a new mask. My mask is dirty on the inside. Here,
 4 people do not practice social distancing. Social distancing is when people do not get too
 5 close so that they are not get sick from COVID. When we are in line, we sit or stand
 6 close together. When I see other children in their cells, some are very close to each other.
 7 I think many people here will get sick from COVID. That makes me feel scared.
 8 Sometimes, there are kids without masks on. Today I saw a soldier that did not have a
 9 mask on. He had it on top of his head. I am afraid I will get COVID.
10
11 I declare under penalty of perjury that the foregoing is true and correct. Executed on this
12 18th day of November, 2020, at Weslaco, Texas.
13
14                                         _______                          ____________
15
16
17
18
19                             CERTIFICATE OF TRANSLATION
20 My name is Denise Adriana Rosales and I swear that I am fluent in both the English and
21 Spanish languages and I translated the foregoing declaration from English to Spanish to
22 the best of my abilities.
23
24 Dated:        November 18, 2020
25                                                Denise Adriana Rosales
26
27
28


                                                 2
